Citation Nr: 1715189	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  12-32 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for traumatic arthritis of neck due to injury prior to February 4, 2011, and in excess of 20 percent thereafter.

2.  Entitlement to a disability rating in excess of 10 percent for lumbosacral spine strain with minimal degenerative changes prior to December 20, 2013 and in excess of 20 percent thereafter.

3.  Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD

T. Adams, Counsel
INTRODUCTION

The Veteran had active military service from October 1987 to November 1991. 

This appeal comes to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction currently resides at the VA RO in Seattle, Washington. 

In April 2015, the Board granted a 20 percent disability rating for traumatic arthritis of the neck and denied entitlement to a rating in excess of 10 percent for lumbosacral spine strain.  A May 2015 rating decision effectuated the Board's decision and assigned a 20 percent rating for traumatic arthritis of the neck, effective from February 4, 2011, the date of the increased rating claim.

In July 2015, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) arguing that the December 2013 VA spine examination was inadequate because the examination was not conducted pursuant to 38 C.F.R. § 4.59 and the examiner failed to test for pain on active and passive motion and for weight-bearing and non weight-bearing pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016) which was issued after the Veteran's initial brief was filed.

In a November 2016 Memorandum Decision, the Court agreed, concluding that the Board's determination that the December 2013 VA examination was adequate, is clearly erroneous and remanded the issues of entitlement to increased ratings for the Veteran's service-connected neck and low back disabilities for action consistent with the Memorandum Decision.  The case has now been returned to the Board for further appellate action. 

In an April 2015 Informal Hearing Presentation and March 2016 Appellant's Brief, the Veteran raised a claim for TDIU in connection with his increased rating claims.  Thus, the issue of entitlement to a TDIU is before the Board.  See Rice v. Shinseki, 22 Vet. App. 447, 453-454 (2009).
The Board also notes that the record reflects that in March 2017, the Veteran perfected an appeal of an August 2016 rating decision which denied entitlement to higher ratings for a bilateral knee disability and denied entitlement to service connection for glaucoma of the right eye.  At that time, the Veteran also requested a Travel Board hearing before a member of the Board.  Although these issues have been properly appealed, they have not been certified for appellate review.  The record shows that the issues are awaiting the scheduling of a requested Board hearing.  Consequently, the Board will not accept jurisdiction over those issues at this time.  They will be the subject of a subsequent Board decision, if otherwise in order.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As stated in the Introduction, in the November 2016 Memorandum Decision, the Court found that the Board's determination that the December 2013 VA medical examination was adequate, is clearly erroneous, since there was no indication as to whether the range of motion findings were on active and passive motion or in weight-bearing and nonweight-bearing status, pursuant to 38 C.F.R. § 4.59.  Correia v. McDonald, 28 Vet. App. 158 (2016).  The Board notes that a VA back and neck Disability Benefits Questionnaire examination obtained in June 2016 also fail to indicate range of motion findings on active and passive motion or in weight-bearing and nonweight-bearing status.

Therefore, the Veteran's rating claims should be remanded for new VA examinations.

As noted above, the Veteran contends that he is unable to maintain substantially gainful employment due to his service-connected neck and lumbar spine disabilities.  The Board finds that the issue of TDIU has been reasonably raised by the record and is, thus, properly before the Board by virtue of his increased-rating claims pursuant to Rice.

However, the Veteran has not received notice pursuant to the VCAA as it pertains to his claim for TDIU.  If, as here, the record has a procedural defect with respect to the notice required under the VCAA, this may not be cured by the Board.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The Board therefore must remand the case to the agency of original jurisdiction because the record does not show that the Veteran was provided adequate notice under the VCAA and the Board is without authority to do so.  He should also be provided with the appropriate VA examination to address this issue.

While on Remand any additional VA treatment records should be associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with notice in compliance with the VCAA that notifies him of what evidence he must show to support a claim for TDIU.

2.  Obtain all outstanding VA medical records related to the Veteran's lumbar and cervical spine disabilities, including those dated from March 2017 to the present.  All records and/or responses received should be associated with the claims file.

In order to expedite this case, the Veteran is asked to obtain these records himself and inform the RO/AMC that all appropriate records have been submitted in order to insure that all pertinent records have been submitted in a highly timely manner so that the VA may adjudicate this case promptly.

3.  After the foregoing has been completed, schedule the Veteran for a VA examination to ascertain and evaluate the current level of severity of his lumbar and cervical spine disabilities.  The claims file should be made available to the examiner.  The examiner should report the extent of the Veteran's disabilities in accordance with VA rating criteria.

With regard to the lumbar and cervical spine disabilities, the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.

4.  Schedule the Veteran for an appropriate VA examination, to be conducted, if possible, by a vocational specialist.  The claims folder should be made available to and reviewed by the examiner.  All appropriate tests should be conducted. 

Thereafter, the examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities, to specifically include his cervical and lumbar spine disabilities, render him unable to secure or follow a substantially gainful occupation (versus just marginal employment).  The examiner should take into consideration the Veteran's level of education, special training, and previous work experience.  A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims for entitlement to higher ratings for lumbar and cervical spine disabilities and entitlement to a TDIU (with consideration of all applicable laws and regulations, to include whether the matter should be referred to the Director of the Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 4.16 (b)), should be readjudicated based on the entirety of the evidence.

If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




